BY THE COURT.
It has been frequently determined, that the damages laid in the declaration, gives the jurisdiction as to the matter in dispute. The damages laid in the writ, and established by the affidavit of the plaintiff, on which bail has been taken, is equally conclusive, or else no suit could be removed from a state to a federal court, where the claim is for damages; since the petition to remove must be at the time of entering an appearance, before the declaration is usually filed. Action ordered to be docketed.
[At the trial of this cause the plaintiff was nonsuited. Case No. 9,926.]